Citation Nr: 1341848	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension and/or service-connected PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to April 1979.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his February 2008 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veterans Law Judge (VLJ) at his local VA office.  However, in April 2008, before the Veteran could be scheduled for a hearing, he indicated in a hearing response form that he no longer wanted to be scheduled for a hearing.  Therefore, the Board considers the Veteran's request for a hearing before a Board VLJ to be withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

The Board remanded the appeal in April 2012 for further development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a November 2013 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is required in order to ensure compliance with the Board's prior April 2012 remand instructions.  

The Veteran contends that his hypertension was caused or aggravated by his service-connected PTSD.  Additionally, the Veteran's service treatment records show that the Veteran marked on his April 1969 Report of Medical History that he had high blood pressure.  The Veteran also indicated that he had a history of heart trouble and abnormal blood pressure on an October 1969 Dental Service questionnaire.  Ultimately, however, hypertension was not noted as a defect on the Report of Medical Examination.  

The Veteran was afforded a VA examination in September 2006.  The examiner diagnosed hypertension and provided the opinion that it was less likely than not that the Veteran's hypertension was caused by PTSD.  The examiner explained that medical literature and cardiovascular textbooks do not list PTSD as an etiology of hypertension or heart disease.  However, the VA examiner did not address whether the Veteran's hypertension had any relationship to service and he did not provide an opinion as to whether the Veteran's hypertension was aggravated by his PTSD.  Also, the VA examiner indicated that the "medical literature and cardiovascular textbooks" did not list PTSD as an etiology of hypertension.  However, in April 2006, the Veteran submitted treatise information from the "National Center for PTSD" that noted that there was now research that strongly suggested that there was a connection between those suffering from PTSD and cardiovascular systems.  It was indicated that the current findings showed that the experience of trauma caused neurochemical changes in the brain and that these changes could have effects on the health such as placing the individual at risk for hypertension. 

The record additionally contains letters from a VA Advanced Registered Nurse Practitioner (ARNP) dated in May 2006 and April 2008 in which she provided the opinion that that it was more likely than not that the anxiety and stress associated with the Veteran's PTSD had helped to "bring on" his hypertension.  She stated that this continued anxiety put a constant level of pressure on his body that eventually showed up in his health conditions, including resulting in hypertension.  However, the Board found this opinion to be insufficient to grant service connection.  Significantly, because the nurse's opinion was not based on a review of the Veteran's claims file, as evidenced by suggestion that the Veteran's PTSD preexisted the hypertension which does not account for the report of a history of high blood pressure at the Veteran's induction physical.  

As both medical opinions contained deficiencies, the Board remanded the claim to the RO/AMC in April 2012 so that the Veteran could undergo a VA examination regarding the nature and etiology of his claimed hypertension.  Specifically, the Board requested that the examiner determine whether the Veteran's hypertension preexisted service, was directly related to service, or was aggravated by the Veteran's service-connected PTSD.  Additionally, the Board requested the examiner to address the April 2006 treatise information from the "National Center for PTSD".  The Veteran was then scheduled for another VA examination in October 2012.  The examiner stated that "high blood pressure existed prior to entrance nor was he diagnosed with hypertension during the military service.  He had anxiety and stress and was diagnosed with PTSD.  There is no medical literature that supports essential hypertension is due to PTSD."  

The Board sees no indication that the examiner considered the April 2006 treatise information from the "National Center for PTSD".  Additionally, the Board observes that the examination report sections on medical opinions for aggravation of a preexisting injury and secondary service connection were not completed by the examiner, despite the Boards request for such opinions in the prior remand.  In fact the examiner did not set forth an explicit opinion on whether the Veteran's hypertension preexisted service or was proximately caused by or aggravated by the Veteran's service-connected PTSD.  

Thus, the Board finds the October 2012 VA etiological opinion on the Veteran's hypertension is inadequate for resolving this claim and does not comply with the Board's remand directive for a medical nexus opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); and Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Therefore, the Board finds that a new opinion is necessary in order to determine the nature and etiology of the Veteran's hypertension.  

Additionally, as the evidence of record suggests an etiological link between the Veteran's hypertension and the Veteran's erectile dysfunction, the Board finds that the erectile dysfunction claim is inextricably intertwined with the hypertension claim, and the Board defers disposition on this issue pending the outcome of the hypertension claim.  

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file and a copy of this remand to an appropriate physician or certified physician's assistant for purposes of obtaining a medical opinion on whether the Veteran's hypertension is due to service or service-connected PTSD.  The report should note that a review of the claims folder was completed.  

a.  The examiner should opine as to whether the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) entered service with preexisting hypertension.  If YES, provide an opinion as to whether the preexisting hypertension clearly and unmistakably (i.e., highest degree of medical certainty) WAS NOT aggravated by such service.  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

If hypertension DID NOT clearly and unmistakably preexist service, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hypertension is etiologically related to the Veteran's service. 

If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.

b.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD (i.) caused or (ii) aggravated (permanently worsened the underlying disorder beyond its normal progress) his hypertension.  The examiner must review the September 2006 VA heart examination report and the May 2006 and April 2008 letters from the VA ARNP. If aggravation is shown, the examiner should quantify the degree of aggravation due to the PTSD, if possible.  The examiner must address the theory that anxiety and stress from PTSD caused hypertension or permanently worsened the hypertension.  In this regard, the examiner's attention is directed to the Veteran's submission of an article from the National Center for PTSD in April 2006 that addresses this topic.

If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.

2. After the development requested above has been completed, the AMC/RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


